





Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT
TO LOAN AGREEMENT

SECOND AMENDMENT TO LOAN AGREEMENT, dated as of September 16, 2015 (this
“Agreement”), among SCHOOL SPECIALTY, INC., a Delaware corporation (“Company”),
CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company (“Classroom”),
SPORTIME, LLC, a Delaware limited liability company (“Sportime”), DELTA
EDUCATION, LLC, a Delaware limited liability company (“Delta”), PREMIER AGENDAS,
LLC, a Delaware limited liability company (as successor in interest to Premier
Agendas, Inc., a Washington corporation, “Premier”), CHILDCRAFT EDUCATION, LLC,
a Delaware limited liability company (as successor in interest to Childcraft
Education Corp., a New York corporation, “Childcraft”), BIRD-IN-HAND WOODWORKS,
LLC, a Delaware limited liability company (as successor in interest to
Bird-In-Hand Woodworks, Inc., a New Jersey Corporation, “Bird”), CALIFONE
INTERNATIONAL, LLC, a Delaware limited liability company (as successor in
interest to Califone International, Inc., a Delaware corporation, “Califone”),
SSI GUARDIAN, LLC, a Delaware limited liability company (“SSI”, and together
with Classroom, Sportime, Delta, Premier, Childcraft, Bird and Califone
collectively, “Subsidiary Borrowers” and each, individually, a “Subsidiary
Borrower”), BANK OF AMERICA, N.A. and BANK OF MONTREAL, as lenders
(collectively, “Lenders” and each, individually, a “Lender”), BANK OF MONTREAL,
as Syndication Agent, and BANK OF AMERICA, N.A., as agent for Lenders (in such
capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Company, Subsidiary Borrowers, Lenders and Agent have entered into that
certain Loan Agreement dated as of June 11, 2013 (as amended, supplemented, or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein but not otherwise defined herein shall have the meanings given to
such terms in the Loan Agreement);

WHEREAS, pursuant to Section 2.1.4 of the Loan Agreement, the Company delivered
written notice dated July 31, 2015, to the Agent which voluntarily reduced the
aggregate Commitments to $125,000,000;

WHEREAS, Company has informed Agent that it desires to make certain amendments
to the Loan Agreement;

WHEREAS, Agent and Lenders are willing to make certain amendments to the Loan
Agreement, in each case subject to the terms and conditions set forth herein;





929938.04B-CHISR01A - MSW
















NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Subsidiary Borrowers, Lenders and Agent
hereby agree as follows:

ARTICLE I

AMENDMENTS

Section 1.1

Amendment to Section 1.1 of the Loan Agreement.  Section 1.1 of the Loan
Agreement is hereby amended as of the Effective Time (as defined in Article II
below) as follows:

(a)

The definition of “Applicable Margin” is hereby amended by deleting the chart
therein and replacing it with the following:










Level

Fixed Charge
Coverage Ratio




Base Rate
Loans




LIBOR
Loans

I

≥ 1.75 to 1.00

0.50%

1.50%

II

≥ 1.25 to 1.00 < 1.75 to 1.00

0.75%

1.75%

III

< 1.25 to 1:00

1.00%

2.00%




(b)

The definition of “Borrowing Base” is hereby amended by deleting the phrase
“months of March, April, May, June, July and August” and replacing it with
“fiscal months of February, March, April, May, June and July”.

(c)

The definition of “Cash Dominion Trigger Period” is hereby amended and restated
in its entirety as follows:

Cash Dominion Trigger Period: the period (a) commencing on any date in which a
Specified Default or an Event of Default occurs or Specified Availability for
three (3) consecutive Business Days is less than the greater of (i) $12,500,000
and (ii) 10% of the Commitments at such time and (b) continuing until the first
date thereafter on which no Specified Default or Event of Default has existed
for 30 consecutive days and Specified Availability has been at least the greater
of (i) $12,500,000 and (ii) 10% of the Commitments at all times for 30
consecutive days.

(d)

The definition of “Change of Control” is hereby amended by deleting the number
“35%” and replacing it with the number “50%”.

(e)

The definition of “Covenant Trigger Period” is hereby amended and restated in
its entirety as follows:





2

929938.04B-CHISR01A - MSW
















Covenant Trigger Period: the period (a) commencing on any date in which
Specified Availability is less than the greater of (i) $12,500,000 and (ii) 10%
of the Commitments at such time and (b) continuing until the first date
thereafter on which Specified Availability has been at least the greater of (i)
$12,500,000 and (ii) 10% of the Commitments at all times for 30 consecutive
days.

(f)

Clause (iv) of the Definition of “EBITDA” is amended and restated in its
entirety as follows:

(A) non-recurring, unusual or extraordinary charges for such period, (B)
business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include the effect of inventory
optimization programs, facility closure, facility consolidations, duplicative
facility costs, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges), and (C)
cash expenses relating to earn outs and similar obligations; provided that the
aggregate amount to be added back pursuant to this clause (iv) shall not exceed
(1) for any measurement period ending up to the fiscal month ending in April
2016 (inclusive), 25% of EBITDA for such period, (2) for any measurement period
ending in the fiscal months ending in May through July 2016 (inclusive), 20% of
EBITDA for such period, (3) for any measurement period ending in the fiscal
months ending in August through October 2016 (inclusive), 15% of EBITDA for such
period, and (4) for each measurement period thereafter, 10% of EBITDA;

(g)

The definition of “Fiscal Year” is hereby amended by deleting the word “April”
and replacing it with “December”.

(h)

The definition of “Fixed Charges” is hereby amended by (i) deleting the word
“and” immediately after the phrase “in connection with asset sales” and
replacing it with a comma, and (ii) adding the phrase “and (z) voluntary
principal payments in respect of the Term Loan Facility and other Borrowed Money
(to the extent, in the case of revolving Indebtedness, accompanied by a
permanent reduction in commitments) other than Obligations” immediately after
the phrase “(y) payments of the Obligations”.

(i)

The definition of “Payment Conditions” is hereby amended by adding the word
“Specified” immediately before the word “Availability” in each of clauses (b),
(c) and (e).

(j)

The definition of “Revolver Termination Date” is hereby amended and restated in
its entirety as follows:  





3

929938.04B-CHISR01A - MSW
















Revolver Termination Date: September 16, 2020, (the “Scheduled Maturity Date”;
provided that the Revolver Termination Date shall automatically become March 12,
2019 unless the Term Loan Facility has been repaid, prepaid, refinanced,
redeemed, exchanged, amended or otherwise defeased or discharged prior to such
date (in the case of any refinancing or amendment, to a date that is at least 90
days after the Scheduled Maturity Date).

(k)

Adding the definition “Specified Availability” as follows:

Specified Availability: as of any date of determination and without duplication,
the sum of (a) Availability and (b) during the months of July, August and
September, Suppressed Availability; provided that for the purpose of calculating
Specified Availability during the fiscal months of July, August and September,
not more than 50% of any threshold or test based on Specified Availability may
be satisfied with Suppressed Availability; provided further that for purposes of
testing whether Payment Conditions are met during the fiscal months of July,
August and September, Suppressed Availability used to satisfy such threshold or
test shall be limited to $6,250,000.

(l)

Adding the definition “Suppressed Availability” as follows:

Suppressed Availability: an amount equal to the greater of (i) the difference
between clause (ii) of the definition of Borrowing Base, minus the aggregate
Commitments and (ii) zero.

(m)

The definition of “Syndication Agent” is hereby amended and restated in its
entirety as follows:

Syndication Agent: Bank of Montreal.

(n)

The definition of “Unused Line Fee Rate” is hereby amended by (i) deleting
“0.50%” and replacing it with “0.375%” and (ii) deleting “0.375%” and replacing
it with “0.25%”.

Section 1.2

Amendment to Section 10.1.14(b) of the Loan Agreement. Section 10.1.14(b) of the
Loan Agreement is hereby amended by (i) adding the phrase “or the creation of
any Subsidiary” immediately after the phrase “In connection with any Permitted
Acquisition” and (ii) adding “or any created Subsidiary” immediately after each
occurrence of the phrase “acquired Subsidiary”.

Section 1.3

Amendment to Section 10.1.2(f) of the Loan Agreement. Section 10.1.2(f) of the
Loan Agreement is hereby amended by deleting the phrase “prior to” and replacing
it with the word “after”.





4

929938.04B-CHISR01A - MSW
















Section 1.4

Amendment to Section 10.2.13 of the Loan Agreement. Section 10.2.13 of the Loan
Agreement is hereby amended by (i) deleting the phrase “December 31” and
replacing with the phrase “the last Saturday in December” and (ii) adding the
following at the end thereof:

Effective from the time of any such change in fiscal year, each reference to a
“month” or “calendar month” in this Loan Agreement (excluding references with
regard to any Interest Period, effectiveness of any change of interest rate,
calculation or payment of fees and time periods with respect to Letters of
Credit) shall, unless the context shall otherwise require, be deemed a reference
to “fiscal month”.

Section 1.5

Amendment to Schedule 1.1(a) of the Loan Agreement. Schedule 1.1(a) of the Loan
Agreement is hereby amended and restated in its entirety as follows:




Lender

Commitment

Bank of America, N.A.

$75,000,000.00

Bank of Montreal

$50,000,000.00




ARTICLE II

CONDITIONS PRECEDENT TO EFFECTIVENESS

This Agreement shall become effective (the “Effective Time”) when each of the
following conditions precedent have been satisfied:

Section 2.1

Agreement. Company, Subsidiary Borrowers, Lenders and Agent shall have each
delivered a duly executed counterpart of this Agreement to Agent.

Section 2.2

Absence of Default. No Default or Event of Default shall exist immediately prior
to the occurrence of the Effective Time.

Section 2.3

Representations and Warranties. The representations and warranties of each
Obligor in the Loan Documents shall be true and correct on the Effective Time as
if made on the Effective Time (unless such representations and warranties relate
to an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date).

Section 2.4

Closing Certificate. Agent shall have received a certificate, dated the
Effective Time and executed by a duly authorized officer of Company certifying
as to the matters set forth in Sections 2.2 and 2.3.





5

929938.04B-CHISR01A - MSW







Section 2.5

Borrowing Base Certificate.  Agent shall have received an update of the
Borrowing Base Certificate dated as of September 16, 2015.

Section 2.6

Fees and Expenses.  Company shall have paid to Agent (i) all of Agent‘s
reasonable and documented out-of-pocket fees and expenses incurred and invoiced
on or prior to the Effective Time, including the reasonable and documented
out-of-pocket fees and expenses in connection herewith and including fees,
charges and disbursements of counsel (paid directly to such counsel if requested
by Agent) and (ii) all fees set forth in that certain Fee Letter between
Borrowers and Agent, dated of the date hereof.

Section 2.7

Loan Documents.  Agent shall have received (i) fully executed Security Documents
(including supplements thereto) and Borrowers shall have taken such other
actions as shall be reasonably requested by Agent to create or perfect Liens
intended to be created or perfected by the Loan Documents and (ii) a joinder to
the Loan Agreement, in form and substance reasonably satisfactory to Agent, and
other such other documents, instruments and certificates as required to be
delivered pursuant to the Loan Agreement (including, without limitation, Section
10.1.14(b) of the Loan Agreement) in connection with the joinder of SSI thereto,
including delivery of such legal opinions as are reasonably satisfactory to
Agent and all documentation and instruments as may be required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations including the Patriot Act.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.1

Representations and Warranties.  To induce Agent and Lenders to enter into this
Agreement, each Obligor represents and warrants that:

(a)

Power and Authority.  Each Obligor is duly authorized to execute, deliver and
perform its obligations under this Agreement and the Loan Agreement as amended
hereby.  The execution, delivery and performance of this Agreement have been
duly authorized by all necessary corporate or limited liability company action
of each Obligor and do not (a) require any consent or approval of any holders of
Equity Interests of any Obligor, other than those already obtained; (b)
contravene the Organic Documents of any Obligor; (c) violate or cause a default
under any Applicable Law or Material Contract; or (d) result in or require the
imposition of any Lien (other than Permitted Liens) on any Property of any
Obligor.

(b)

Enforceability.  This Agreement and the Loan Agreement as amended hereby is a
legal, valid and binding obligation of each Obligor, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or similar laws affecting the enforcement of creditors‘ rights
generally and by general equitable principles relating to enforceability
(whether enforcement is sought by proceedings in equity or at law).




6

929938.04B-CHISR01A - MSW
















(c)

Governmental Approvals.  No Governmental Approval, and no notice to or filing
with, any Governmental Authority or any other third party is required for the
due execution, delivery, recordation, filing or performance by any Obligor of
this Agreement.

(d)

No Defaults.  No event or circumstance has occurred or exists that constitutes a
Default or Event of Default other than the Conversion Event of Default.

ARTICLE IV

MISCELLANEOUS

Section 4.1

Effect of Agreement.  Except as expressly set forth herein, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of Agent or any Lender under the Loan
Documents, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect except that, on and after the Effective Time,
each reference to the Loan Agreement in the Loan Documents shall mean and be a
reference to the Loan Agreement as amended by this Agreement.  Each Obligor
hereby confirms that is has reviewed this Agreement and hereby expressly
consents to this Agreement and the transactions contemplated hereby and ratifies
and affirms all of its obligations under the Loan Documents, including the
Guaranty in Section 2 of the Guarantee and Collateral Agreement.  Nothing herein
shall be deemed to entitle Company or any Subsidiary Borrower to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Loan Documents
in similar or different circumstances.  This Agreement is a Loan Document
executed pursuant to the Loan Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.

Section 4.2

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of Obligors, Agent, Lenders, and their respective successors and
assigns, except that Obligors shall not have the right to assign their rights or
delegate their obligations under this Agreement or any Loan Document.

Section 4.3

Headings.  The headings and captions hereunder are for convenience only and
shall not affect the interpretation or construction of this Agreement.

Section 4.4

Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.





7

929938.04B-CHISR01A - MSW










Section 4.5

Counterparts.  This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Agreement shall become effective when the
Agent has received counterparts bearing the signatures of all parties hereto.
 Delivery of a signature page to this Agreement by telecopy or other electronic
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 4.6

Reaffirmation.  By signing this Agreement, each Borrower and Guarantor hereby
confirms that (i) the obligations of such Borrower and such Guarantor under the
Loan Agreement as amended by this Agreement and the other Loan Documents as
amended hereby constitute “Secured Guarantees” under the Guarantee and
Collateral Agreement and are entitled to the benefit of the guarantees and
security interests set forth in the Security Documents, (ii) the Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, and (iii) all Liens granted, conveyed or assigned
to Agent by such Person pursuant to each Loan Document to which it is a party
remain in full force and effect, are not released or reduced, and continue to
secure full payment and performance of the Secured Guarantees as amended hereby.

Section 4.7

GOVERNING LAW; CONSENT TO FORUM; WAIVER.  

(a)

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL
LAWS RELATING TO NATIONAL BANKS.

(b)

CONSENT TO FORUM.  EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK, IN
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO THIS
AGREEMENT, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT. A final judgment
in any proceeding of any such court shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or any other manner provided by
Applicable Law.

(c)

Waiver by Obligors.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES (A) THE





8

929938.04B-CHISR01A - MSW













RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER HEREBY ALSO WAIVES) IN ANY
PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY TO ANY LOAN DOCUMENTS,
OBLIGATIONS OR COLLATERAL.  Each Borrower has reviewed the foregoing waivers
with its legal counsel and has knowingly and voluntarily waived its jury trial
and other rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

Section 4.8

Costs and Expenses.  Company agrees to reimburse Agent for its reasonable,
documented out-of-pocket expenses incurred in connection with this Agreement,
including the reasonable fees, charges and disbursements of counsel for Agent.

[Remainder of this page is intentionally left blank.]





9

929938.04B-CHISR01A - MSW













IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.




 

SCHOOL SPECIALTY, INC.,

as a Borrower and a Guarantor

 

 

 

 

 

By:

   /s/  Ryan M. Bohr                                                 

 

Name:

  Ryan M. Bohr

 

Title:

CFO

 

 

 

CLASSROOMDIRECT.COM, LLC,

as a Borrower and as a Guarantor,

 

 

 

 

 

By:

   /s/  Ryan M. Bohr                                                 

 

Name:

  Ryan M. Bohr

 

Title:

Treasurer

 

 

 

SPORTIME, LLC,

as a Borrower and as a Guarantor,

 

 

 

 

 

By:

   /s/  Ryan M. Bohr                                                 

 

Name:

  Ryan M. Bohr

 

Title:

Treasurer

 

 

 

DELTA EDUCATION, LLC,

as a Borrower and as a Guarantor,

 

 

 

 

 

By:

   /s/  Ryan M. Bohr                                                 

 

Name:

  Ryan M. Bohr

 

Title:

Treasurer

 

 

 

PREMIER AGENDAS, LLC,

as a Borrower and as a Guarantor,

 

 

 

 

 

By:

   /s/  Ryan M. Bohr                                                 

 

Name:

  Ryan M. Bohr

 

Title:

Treasurer





929938.04B-CHISR01A - MSW
















 

CHILDCRAFT EDUCATION, LLC,

as a Borrower and as a Guarantor,

 

 

 

 

 

By:

   /s/  Ryan M. Bohr                                                 

 

Name:

  Ryan M. Bohr

 

Title:

Treasurer

 

 

 

BIRD-IN-HAND WOODWORKS, LLC,

as a Borrower and as a Guarantor,

 

 

 

 

 

By:

   /s/  Ryan M. Bohr                                                 

 

Name:

  Ryan M. Bohr

 

Title:

Treasurer

 

 

 

CALIFONE INTERNATIONAL, LLC

as a Borrower and as a Guarantor,

 

 

 

 

 

By:

   /s/  Ryan M. Bohr                                                 

 

Name:

  Ryan M. Bohr

 

Title:

Treasurer

 

 

 

SSI GUARDIAN, LLC

as a Borrower and as a Guarantor,

 

 

 

 

 

By:

   /s/  Ryan M. Bohr                                                 

 

Name:

  Ryan M. Bohr

 

Title:

Treasurer








929938.04B-CHISR01A - MSW
















 

BANK OF AMERICA, N.A.,

as Agent and as a Lender

 

 

 

 

 

By:  /s/ Brad H. Breidenbach                                             

 

Name:  Brad H. Breidenbach

 

Title:

Senior Vice President








929938.04B-CHISR01A - MSW



















 

BANK OF MONTREAL,

as Syndication Agent and as a Lender

 

 

 

 

 

By:  /s/ Craig Thistlethwaite                                     

 

Name:

Craig Thistlethwaite

 

Title:

Managing Director








929938.04B-CHISR01A - MSW


